Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Note that the claims are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details).

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (US 2017/0252830 A1, hereinafter Sachs).
Regarding Claims 1-2, 5-7, and 9, Sachs teaches in Figure 1 and [0041] a system having a shaping table 114, nozzle 102 for discharging shaping material 112, an opening and closing mechanism to stop the nozzle at sharp (i.e. predetermined angle) corners at certain predetermined speeds for contour areas but not other pre-specified areas (per [0041]), and a movement mechanism (per [0076]).  
While Sachs does not go into great detail about the control structure that causes the stopping of the movement mechanism and nozzle discharging, the instruction provided by Sachs is sufficient for a person having ordinary skill in the art prior to the invention’s filing to create a control scheme to perform those instructions, thus meeting the claimed control limitations.

Regarding Claims 3-4, the teaching of Sachs can be summarized broadly as “stop nozzle discharging at sensitive points in the printing operation” and thus these two claimed species of accomplishing that goal are regarded as obvious variants of stopping at corners. If Applicant disagrees that they are obvious variants, Applicant should prepare to elect a species for further examination.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Womer (US 2017/0291364 A1, hereinafter Womer) in view of Sachs.
Regarding Claims 1-9, Womer teaches stopping at a corner (per [0009]) to deposit melt generated using a flat screw per [0063]. While Womer is silent on a control structure to achieve that end, Sachs as applied above in analogous art pertaining to 3D printing, motivates using a control scheme as claimed with a setup as claimed, including times not to issue the stop command to achieve precise 3D printing, and thus it would have been obvious to apply Sachs to Womer to achieve precise 3D printing. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743